The appellant was convicted for the offense of burglary, and his punishment assessed at two years in the penitentiary.
There are no bills of exception and no objections to the court's charge. The only question for our consideration is whether or not the evidence is sufficient to support the verdict.
The case was tried at the November term, 1926, before the Honorable W. R. Ely, Judge of the Forty-second Judicial District. The statement of facts was examined and approved on March 10, 1927, by Honorable Jas. P. Stinson, Special Judge of the Forty-second Judicial District. There is nothing in the record showing that the statement of facts was ever presented to Judge Ely, and no reason is shown why same was not so done. Under Art. 2248, Rev. Civ. Stats., 1925, it is necessary that the judge who tried the case should approve the statement of facts. There is but one exception to this rule and that is where the judge who tried the case dies before the time for such approval, in which event the same may be approved by his successor, as provided by Art. 2288, Rev. Civ. Stats., 1925.
With the record in this condition, the statement of facts cannot *Page 330 
be considered. Richardson v. State, 71 Tex.Crim. Rep.,158 S.W. 517; Quinney v. State, 86 Tex.Crim. Rep.,216 S.W. 882.
The judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.